Opinion
Per Curiam,
This is an appeal from the dismissal, without hearing, of a petition for post-conviction relief. Petitioner’s sole allegation is lack of representation by counsel at his trial before Reilly, P. J., on charges of armed robbery and violation of the Uniform Firearms Act. The brief notes at trial show that petitioner and his co-defendant, Hursh, were in fact represented by a local attorney. Petitioner contradicts the record, with an affidavit by Hursh, the co-defendant, that this attorney did not represent either defendant. The record is conclusive that petitioner was represented at trial and sentenced. No hearing is necessary where petitioner’s allegations are contradicted by the record. Commonwealth ex rel. Holben v. Russell, 418 Pa. 22, 23, 208 A. 2d 861 (1965).
Order affirmed.